No. 86-520
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1987




JOHN F. SCOTT,
                 Claimant and Respondent,
         -vs-

UTILITY LINE CONTRACTORS, Employer,
         and
STATE COMPENSATION INSURANCE FUND,
                 Defendant and Appellant.



APPEAL FROM:     The Workers' Compensation Court, The Honorable
                 Timothy Reardon, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                 Crowley, Haughey, Hanson, Toole   &   Dietrich; John T.
                 Dyre, Billings, Montana
         For Respondent:
                 Geoffrey R. Keller, Billings, Montana



                                   Submitted on Briefs: Feb. 5, 1 9 8 7
                                     Decided:   March 18, 1987
Filed:    MAR 18 1987.
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

     The State Compensation Insurance Fund (State Fund)
appeals a summary judgment of the Workers1 Compensation
Court.   The court ruled that claimant John F. Scott had met
the statutory requirements for making a workers1 compensation
claim within one year by obtaining medical help which was
billed to the Division of Workers1 Compensation, and by
assisting his employer in completing an Employer's First
Report form. We affirm.
     The issue is whether the Workers1 Compensation Court was
correct in determining that Mr. Scott had made a "claim"
within one year under § 39-71-601, MCA.
     A stipulated set of facts was submitted to the court
below. On October 10, 1982, Mr. Scott injured his right arm
and shoulder while shoveling heavy mud for his employer,
Utility Line Contractors, in Colstrip, Montana. He did not
seek medical help until October 13, 1982, when he went to the
emergency room at St. Vincent Hospital in Billings, Montana.
The State Fund paid that medical bill. On November 2, 1982,
Mr. Scott assisted his supervisor in completing an Employer's
First Report form, which was then forwarded to the Division
of Workers1 Compensation. Mr. Scott has not completed a Form
54 claim and presented it to the Division of Workers' Compen-
sation. A Form 5 4 is the usual form filed by claimants to
present their claims.
     Mr. Scott filed a petition for hearing before the Work-
ers' Compensation Court on July 1, 1986. An issue arose as
to whether he had met the one year limitation period set
forth in S 39-71-601, MCA.      Mr. Scott moved for summary
judgment on this issue, with briefs and supporting exhibits
filed by both parties. The court gra-nted summary judgment to
Mr. Scott, and the State Fund appeals.
     The preliminary question of whether the summary judgment
is now appealable is addressed in the State Fund's brief. It
points out the usual requirement for Rule 54 ( b ) , M.R.Civ.P.,
certification of appeal of a partial judgment. However, the
procedural rules of the Workers' Compensation Court do not
allow for such certification. The State Fund argues that the
factors usually considered by district courts ruling on Rule
54(b) certifications support consideration of this appeal
now.   These factors include separability of this issue and
the remaining unadjudicated issues, little possibility for a
need for a second review of this issue, absence of a counter-
claim set-off factor, and considerations of delay and judi-
cial economy. We conclude there is no just reason for delay
in considering this issue.
     Did the Workers' Compensation Court err in determining
that Mr. Scott had made a "claim" within one year under
§ 39-71-601, MCA?

     Section 39-71-601, MCA, provides:

     Statute of limitation on presentment of claim --
     waiver.   (1) In case of personal injury or death,
     all claims shall be forever barred unless presented
     in writing to the employer, the insurer, or the
     division, as the case may be, within 12 months from
     the date of the happening of the accident, either
     by the claimant or someone legally authorized to
     act for him in his behalf.
          (2) The division may, upon a reasonable show-
     ing by the claimant of lack of knowledge of dis-
     ability, waive the time requirement up to an
     additional 24 months.
There has been no allegation of a lack of knowledge on the
part of Mr. Scott of his disability so as to waive the time
requirement.   Therefore, the question is whether Mr. Scott
presented his claim within 12 months of the accident.
      The State Fund contends that determining Mr. Scott met
the statutory requirement for presenting a claim is contrary
to this Court's opinion in Wassberg v. Anaconda Copper Co.
 (Mont. 1985), 697 P.2d 909, 42 St.Rep. 388. In that case,
the claimant was injured at work in June 1973. He filed a
claim for compensation after the accident.      He was again
injured in July 1974. He did not file a claim for compensa-
tion after that accident. In 1976, the claimant saw a doctor
for medical problems he described as arising out of the 1973
accident. In 1982, claimant's counsel brought an action for
disability from the 1974 accident. The company denied lia-
bility because no claim had been filed within the one-year
statute of limitations. The claimant argued that the company
knew about the 1974 injury because his boss had filled out a.
"Report of Alleged Injury" and he had seen a doctor shortly
after the accident.     Claimant asserted that these facts
showed either that the company had accepted liability or that
the statutory period was waived.     This Court analyzed the
elements of equitable estoppel and concluded that they were
not met. Specifically, it held that there was no duty of the
employer to advise the claimant of the availability of the
compensation claim procedure.    Since the employer was not
therefore estopped from asserting the one-year bar, the bar
was applicable.
      Here, the issue is not whether the employer is estopped
from asserting the one-year bar. The Workers' Compensation
Court decided this matter on another basis - that the actions
taken were sufficient to constitute presentment of the claim
within the year, as required by statute.
     Mr. Scott did not file the standard workers' compensa-
tion claim form for this injury.      He did, however, seek
medical care three days after the injury, and had the bill
sent to the Workers' Compensation Division. He also helped.
his employer fill out the employer's report form, which
included his name, social security number, address, date of
birth, and wages; information about how the accident occurred
and how he was injured; the name of a witness; the name of
the physician and the place the injury was treated; and
information about the employer. On the bottom of that form
appears an "Employee's Claim for Compensation" form, also
denominated Form 54. That portion, which Mr. Scott did not
complete, requests the claimant's education, other types of
work which claimant has done, number of members in claimant's
family, and information on former industrial injuries. The
claimant argued, and the Workers' Compensation Court agreed,
that the purpose of S 39-71-601, MCA, was met under the
circumstances here presented. That is, notice has been given
to the employer to allow it to investigate and prepare to
defend on the claim.
     We conclude that the Workers' Compensation Court was
correct in determining that Mr. Scott presented his claim
within one year. The Employer's First Report form completed
by Mr. Scott and his supervisor contained ample information
to clearly inform the employer and the division of the nature
and basis of Mr. Scott's possible claim. The medical report
prepared three days after the injury also gave indications
that a claim could likely result out of this injury. This
contrasts with the situation in Wassberq, where the claimant
did not clearly show that the employer and the division were
aware of his possible claim from the 1974 injury. Further,
in Wassberg, the claimant had one year previously filed a
claim for injury, yet failed to do so for the injury in
question. This indicated that he knew how to file, but did
not do so. That factor is not present here.
     We hold that the Workers' Compensation Court correctly
determined that Mr. Scott met the presentment requirement of
§ 39-71-601, MCA.




We Concur: